MEMORANDUM **
Marie Alvarez Estrada, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s denial of her motion to reopen removal proceedings in order to apply for protection under the Convention Against Torture. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny the petition for review.
Alvarez Estrada contends that the immigration judge erred in concluding that she failed to establish a prima facie case of eligibility for relief under the Convention. The generalized evidence attached to her motion did not meet the CAT standard. See Nuru v. Gonzales, 404 F.3d 1207, 1216 (9th Cir.2005) (holding that CAT applicant must establish that it is more likely than not that he would be tortured if removed to his native country); Ordonez v. INS, 345 F.3d 777, 785 (9th Cir.2003) (holding that motion to reopen must establish prima facie case demonstrating reasonable likelihood that requirements for relief have been satisfied).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.